DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed on 4/01/2022 with respect to claims 1-6, 11, and 16, have been considered. Applicant's amendment necessitated the new grounds of rejections as being presented below by introducing the new references of Inoke (US PGPUB 2008/0189091 A1) and Chirko (US PGPUB 2019/0378683 A1). 
Applicant arguments with respect to claim objections and claim interpretation under 35 U.S.C. 112(f) and Claim Rejections under 35 U.S.C. 112(a) and 35 U.S.C 112(b) has been considered and are persuasive in view of amendments said objections, interpretation, and rejections has been withdrawn. Further please note by amending the claims to overcome the invocation of claim interpretation under 35 U.S.C 112(f), Applicant has changed the scope of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11, 13-14 and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Amakai (US PGPUB 2003/0055612 A1) and further in view of Inoke (US PGPUB 2008/0189091 A1).

As per claim 1, Amakai discloses an information processing apparatus (Amakai, Fig. 5:200) comprising: 
a processor (Amakai, Fig. 5:200) configured to: 
generates three-dimensional model data for modeling a three-dimensional model with an internal structure suitable for a use of a partial shape of the three-dimensional model (Amakai, paragraphs 93, 106, 274 and 326, discloses the three-dimensional conversion unit 206 refers to the layer-based material-arrangement-pattern data 221 in the partial-structure-model information 220, and generates the three-dimensional-shape data 222 of the partial-structure model. The three-dimensional-shape data 222 of the partial-structure model represents the cells in the zooming region to be analyzed, with a three-dimensional shape of each material) according to attribute information assigned in correspondence with the partial shape of the three-dimensional model to be modeled based on the three-dimensional model data (Amakai, Fig. 5:220:222, and paragraphs 95, 187 and 267, discloses That is, the color, pattern, or the like of the respective faces of each cell is identical to that defined for the cell in the layer-based material-arrangement-pattern data 211. Thus, the three-dimensional-model-- shape intermediate data 610 is constituted by data of geometrical shapes of the plurality of cells).
Although Amakai discloses partial shape of the three dimension model as being explained above, however Amakai does not explicitly disclose (wherein the partial shape of the three-dimensional) model is a hole shape, said feature is well known in the art for instance Inoke discloses wherein the partial shape of the three-dimensional model is a hole shape (Inoke. Fig. 11, and Figs. 18A-18B, shows 3D model is a hole shape, and also please see paragraphs 66, 103, 110 and 113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amakai teachings providing hole shape 3D model to the system, as taught by Inoke.
The motivation would be to create the analysis model in which the meshes of a screw and a screw hole are precisely fit (paragraph 3), as taught by Inoke.

As per claim 2, Amakai in view of Inoke further discloses the information processing apparatus according to claim 1, wherein the attribute information is information indicating the use of the partial shape of the three-dimensional model (Amakai, Fig. 5:222:212, and paragraphs 93 and 267, discloses three-dimensional-shape data 222 of the partial-structure model ).

As per claim 3, Amakai in view of Inoke further discloses the information processing apparatus according to claim 1, wherein the attribute information is data specifying a specification according to the use of the partial shape of the three-dimensional model (Amakai, Fig. paragraphs 75, 187 and 267, discloses design the LSI 24 so as to have sufficient strength to withstand the loads imposed during the mounting process).

As per claim 4, Amakai in view of Inoke further discloses the information processing apparatus according to claim 2, wherein the attribute information is data specifying a specification according to the use of the partial shape of the three-dimensional model (Amakai, paragraph 75, discloses design the LSI 24 so as to have sufficient strength to withstand the loads imposed during the mounting process).

As per claim 5, Amakai in view of Inoke further discloses the information processing apparatus according to claim 3, wherein the data specifying the specification is at least one of a strength, a weight, or a material required for the partial shape when the three-dimensional model is modeled (Amakai, paragraph 75, discloses strength).

As per claim 6, Amakai in view of Inoke further discloses the information processing apparatus according to claim 4, wherein the data specifying the specification is at least one of a strength, a weight, or a material required for the partial shape when the three-dimensional model is modeled (Amakai, paragraph 75, discloses design the LSI 24 so as to have sufficient strength to withstand the loads imposed during the mounting process).

As per claim 11, Amakai in view of Inoke further discloses the information processing apparatus according to claim 1, wherein the processor generates the three-dimensional model data for modeling the three-dimensional model with an internal structure according to a position of the partial shape of the three-dimensional model (Amakai, paragraphs 295, 301 and 326, discloses the value at the position of the node is calculated by the three-dimensional interpolation).

As per claim 13, Amakai in view of Inoke further discloses the information processing apparatus according to claim 1, wherein the processor is further configured to: determine a target to which the attribute information is assigned according to the partial shape of the three-dimensional model (Inoke, paragraph 59, discloses prior to the shape change, whether the shape attributes of a screw, a screw through hole, and a screw hole in the three-dimensional model serving as a processing object are matched is examined, the shape attributes are caused to be matched if they are unmatched, and then the shape change is performed. As the examination of the shape attributes of the screw, the screw through hole, and the screw hole,).

As per claim 14, Amakai in view of Inoke further discloses the information processing apparatus according to claim 13, wherein the processor assigns the attribute information as attribute information of the partial shape of the three-dimensional model (Inoke, paragraph 59, shape attributes of the screw, the screw through hole, and the screw hole).

As per claim 16, Amakai discloses a non-transitory computer readable medium storing a program for causing a computer to function as (Amakai, paragraph 348, discloses computer-readable storage mediums ): For rest of the claim limitations please see the analysis of claim 1.


Claim(s) 1, and 16, is/are also rejected under 35 U.S.C. 103 as being unpatentable over Amakai (US PGPUB 2003/0055612 A1) and further in view of Chirko (US PGPUB 2019/0378683 A1).

As per claim 1, Amakai discloses an information processing apparatus (Amakai, Fig. 5:200) comprising: 
a processor (Amakai, Fig. 5:200) configured to: 
generates three-dimensional model data for modeling a three-dimensional model with an internal structure suitable for a use of a partial shape of the three-dimensional model (Amakai, paragraphs 93, 106, 274 and 326, discloses the three-dimensional conversion unit 206 refers to the layer-based material-arrangement-pattern data 221 in the partial-structure-model information 220, and generates the three-dimensional-shape data 222 of the partial-structure model. The three-dimensional-shape data 222 of the partial-structure model represents the cells in the zooming region to be analyzed, with a three-dimensional shape of each material) according to attribute information assigned in correspondence with the partial shape of the three-dimensional model to be modeled based on the three-dimensional model data (Amakai, Fig. 5:220:222, and paragraphs 95, 187 and 267, discloses That is, the color, pattern, or the like of the respective faces of each cell is identical to that defined for the cell in the layer-based material-arrangement-pattern data 211. Thus, the three-dimensional-model-- shape intermediate data 610 is constituted by data of geometrical shapes of the plurality of cells).
Although Amakai discloses partial shape of the three dimension model as being explained above, however Amakai does not explicitly disclose (wherein the partial shape of the three-dimensional) model is a hole shape, said feature is well known in the art for instance Chirko discloses wherein the partial shape of the three-dimensional model is a hole shape Chieko, paragraph 84, discloses “The three dimensional measurements may provide a three dimensional profile of the hole or at least a partial three dimensional profile of the hole”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amakai teachings providing hole shape 3D model to the system, as taught by Chirko.
The motivation would be to provide an improved and efficient method for measuring a hole (paragraphs 6 and 8), as taught by Chirko.

As per claim 16, Amakai discloses a non-transitory computer readable medium storing a program for causing a computer to function as (Amakai, paragraph 348, discloses computer-readable storage mediums ): For rest of the claim limitations please see the analysis of claim 1.



Allowable Subject Matter
Claims 7-10, and 12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633